PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baker et al.
Application No. 15/305,206
Filed: 19 Oct 2016
Patent No. 11,040,183 
Issued: 22 Jun 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 38108-32


This is a redetermination of the patent term adjustment in response to the “RESPONSE TO REQUEST FOR INFORMATION”, filed February 23, 2022. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On June 22, 2021, the instant application issued as Patent No. 11,040,183, with a patent term adjustment of 520 days.  The Office determined a patent term adjustment of 520 days based upon 851 days of “A” delay plus 600 days of “B” delay, reduced by 599 days of overlap between “A” and “B” delay, and by 332 days of Applicant delay.   Patentee filed an application for patent term adjustment on July 1, 2021, arguing that the correct PTA is 600 days.  Patentee argued that he should not have been assessed 120 days of Applicant delay under 37 CFR 1.704(c)(10), for filing a change of Assignee/Applicant on November 6, 2018, subsequent to the Notice of Allowance mailed October 31, 2018.  In addition, Patentee argued that he should have been assessed 37 CFR 1.704(c)(3) delay of 129 days, not 92 days as assessed by the Office, for the abandonment of the application. On November 23, 2021, the Office mailed a Request for Information, noting that the Office published a Final Rule on June 16, 2020, and seeking whether Patentee requests to have the Office decide the application for patent term adjustment consistent with the changes in the final rule. The instant “RESPONSE TO REQUEFST FOR INFORMATION” filed February 23, 2022 was made timely by obtaining a one month extension of time.

Discussion

On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  With regard to 37 CFR 1.704(c)(10), the Final Rule indicated:


	Section 1.704(c)(10) is amended to change “the lesser of: (i) The number of days, if any, 	beginning on the date the amendment under § 1.312 or other paper was filed and ending 	on the mailing date of the Office action or notice in response to the amendment under § 	1.312 or such other paper; or (ii) Four months” to “the number of days, if any, beginning 	on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and 	ending on the date the amendment under § 1.312 or other paper was filed.” The period of 	reduction of patent term adjustment in 1.704(c)(10) is now as follows: “the number of 	days, if any, beginning on the day after the date of mailing of the notice of allowance 	under 35 U.S.C. 151 and ending on the date the amendment under 1.312 or other paper 	was filed.”

In view of the amendment to 37 CFR 1.704(c)(10), for the Supplemental ADS filed              November 6, 2018, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 6 days, not 120 days as calculated by the Office, beginning on November 1, 2018 (the day after the date the Notice of Allowance was mailed) and ending on November 6, 2018.

With regard to 37 CFR 1.704(c)(3), the Final Rule indicated:

	Section 1.704(c)(3) is amended to change “the earlier of: (i) The date of mailing of the 	decision reviving the application or accepting late payment of the issue fee; or (ii) The 	date that is four months after the date the grantable petition to revive the application or 	accept late payment of the issue fee was filed” to “the date the grantable petition to revive 	the application or accept late payment of the issue fee was filed.” The period of reduction 	of patent term adjustment in § 1.704(c)(3) is now as follows: “the number of days, if any, 	beginning on the date of abandonment or the day after the date the issue fee was due and 	ending on the date the grantable petition to revive the application or accept late payment 	of the issue fee was filed.”

In view of the amendment to 37 CFR 1.704(c)(3), for the abandonment of the application that occurred due to failure to file the inventor’s oath or declaration prior to payment of the issue fee, the patent term adjustment under 37 CFR 1.704(c)(3) should be calculated as 9 days, not 92 days as calculated by the Office, beginning on January 29, 2019 (the date of abandonment of the application) and ending on February 6, 2019 (the date the grantable petition to revive was filed).

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
851 + 600 + 0 – 599 – 135 (120+6+9) = 717


Conclusion

Patentee is entitled to PTA of seven hundred seventeen (717) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 851 + 600 + 0 – 599 – 135 = 717 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by seven hundred seventeen (717) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,040,183
		DATED            :  June 22, 2021
		INVENTOR(S) :  Baker et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 520 days.

      Delete the phrase “by 520 days” and insert – by 717 days--